PER CURIAM.
We certified this case to the Supreme Court. On October 20, 1952, the Supreme Court dismissed the certificate. 344 U.S. 4, 73 S.Ct. 2. The circuit judge who formerly voted for affirmance and the circuit judge who formerly voted for reversal now concur with the circuit judge who formerly voted for .remand. The case is remanded to the District Court for further proceedings in accordance with the opinion of that judge, 201 F.2d 189, 193, 194, as set forth in our certificate filed June 12,1952.
Remanded.